 1
 2
 3                                  UNITED STATES DISTRICT COURT
 4                                         DISTRICT OF NEVADA
 5                                                   ***
 6    UNITED STATES OF AMERICA,                              Case No. 2:17-CR-0223-KJD-PAL
 7                                              Plaintiff,                      ORDER
 8            v.
 9    HOWARD WILLIAMS,
10                                           Defendant.
11           Presently before the Court is the United States’ Notice of Non-opposition to Probation
12   Officer’s Recommendation (#25). Defendant’s probation officer has recommended termination
13   of supervised release and the Government does not oppose termination.
14           A district court enjoys “broad discretion” when, after it takes into account the statutorily
15   required factors, it discharges a defendant’s supervised release. United States v. Jeanes, 150
16   F.3d 483, 484 (5th Cir. 1998). The defendant, however, bears the burden of demonstrating that
17   early termination of his supervised release is justified. See United States v. Weber, 451 F.3d 552,
18   559 n. 9 (9th Cir. 2006).
19           Title 18 U.S.C. § 3583(e) states:(e) Modification of conditions or revocation. The court
20   may, after considering the factors set forth in section 3553(a)(1), (a)(2)(B), (a)(2)(C), (a)(2)(D),
21   (a)(4), (a)(5), (a)(6), and (a)(7):
22
                     (1) terminate a term of supervised release and discharge the
23                   defendant released at any time after the expiration of one year of
                     supervised release, pursuant to the provisions of the Federal Rules
24                   of Criminal Procedure relating to the modification of probation, if it
                     is satisfied that such action is warranted by the conduct of the
25                   defendant released and the interests of justice[.]

26           The Court has considered the following factors under 18 U.S.C. §§ 3553(a): (1) the
27   nature and circumstances of the offense and the history and characteristics of the defendant; (2)
28   deterrence; (3) protection of the public; (4) the need to provide the defendant with educational,
 1   vocational training, medical care or other rehabilitation; (5) the sentence and sentencing range
 2   established for the category of defendant; (6) any pertinent policy statement by the Sentencing
 3   Commission; (7) the need to avoid unwarranted sentence disparities among defendants with
 4   similar records who have been found guilty of similar conduct; and (8) the need to provide
 5   restitution to any victims of the offense. See 18 U.S.C. §§ 3553(a)(1), (a)(2)(B), (a)(2)(C),
 6   (a)(2)(D), (a)(4), (a)(5), (a)(6), and (a)(7).
 7           Defendant was originally sentenced to one (1) day of custody. He commenced a thirty-six
 8   (36) month term of supervised release on March 14, 2018. Defendant has received extensive
 9   treatment for the substance abuse problem which led to his underlying conviction. He has shown
10   that he can maintain his sobriety. He has had no negative interactions with law enforcement
11   while on supervised release. Defendant has maintained a stable residence. Furthermore,
12   Defendant currently suffers from a serious illness which requires constant treatment. Therefore,
13   having considered the statutory and advisory factors promulgated by the Judicial Conference, the
14   Court finds the termination of supervision is warranted by conduct of Defendant and the interests
15   of justice.
16           Accordingly, IT IS HEREBY ORDERED that Defendant’s term of supervised release is
17   TERMINATED effective March 15, 2019.
18   Dated this 14th day of March, 2019.
19
20                                                    _____________________________
                                                      Kent J. Dawson
21                                                    United States District Judge
22
23
24
25
26
27
28



                                                      -2-
